DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 02/16/2021. Claims 1, 3, 6-9, 11 and 12 have been amended. Claims 2 and 4-5 have been cancelled. 

3. 	The Examiner withdraws the Double Patenting Rejection as per the amendment filed on 02/16/2021 addresses issues. 

4.  	The amended title filed on 02/16/2016 is accepted and made of record. 

Allowable Subject Matter
5.	Claims 1, 3 and 6-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or fairly suggest “…a control unit configured to select filter information from a plurality of pieces of filter information for correcting degradation according to a point spread function stored in a storage medium and to perform a predetermined operation based on the selected filter information to create a correction filter; and a correction unit configured to correct a captured image using the created correction filter, wherein, when first image stabilization processing of moving an image sensor with respect to an optical axis of an imaging optical system is 

8. 	Claims 3 and 6-10 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9.	Regarding claim 11, the prior art does not teach or fairly suggest “…selecting filter information from a plurality of pieces of filter information for correcting degradation according to a point spread function stored in a storage medium; performing a predetermined operation based on the selected filter to create a correction filter; correcting a captured image using the created correction filter and when first image stabilization processing of moving an image sensor with respect to an optical axis of an imaging optical system is used in image capturing, selecting filter information suited to an image height based on a moving amount of the image sensor at the first image stabilization processing, from the plurality of pieces of filter information stored in the storage medium…” and used in combination with all of the other limitations of claim 11.

10.	Regarding claim 12, the prior art does not teach or fairly suggest “…selecting filter information from a plurality of pieces of filter information for correcting degradation according to a point spread function stored in a storage medium; performing a predetermined operation based on the selected filter to create a correction filter; 
11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/12/2021